Order filed March 12, 2015




                                   In The

                  Fourteenth Court of Appeals
                                ____________

                             NO. 14-14-00807-CV
                                ____________

    THE PETROLEUM WORKERS UNION OF THE REPUBLIC OF
                     MEXICO, Appellant

                                     V.

   JAMES GOMEZ, AS RECEIVER FOR ARRIBA LIMITED, Appellee

                                     &
                                ____________

                             NO. 14-14-00834-CV
                                ____________

             INTERVENOR CARLOS RYERSON, Appellant

                                     V.

    THE PETROLEUM WORKERS UNION OF THE REPUBLIC OF
                     MEXICO, Appellee


                 On Appeal from the 281st District Court
                          Harris County, Texas
                  Trial Court Cause No. 1985-35446-AC
                                   ORDER

      The parties to these appeals filed an agreed motion to adopt briefing
deadlines. The motion is granted. Accordingly, we order the following:

          Appellants’ briefs shall be due May 27, 2015;

          Appellees’ briefs shall be due August 25, 2015; and

          Reply briefs shall be due October 9, 2015.



                                    PER CURIAM